Case 0:18-cv-62799-BB Document 13 Entered on FLSD Docket 05/18/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-cv-62799-BLOOM

 ANTOINE FAUST,

           Petitioner,

 v.

 STATE OF FLORIDA,

       Respondent.
 _____________________/

               ORDER ON MOTION FOR CERTIFICATE OF APPEALABILITY
                  AND REQUEST TO PROCEED IN FORMA PAUPERIS

           THIS CAUSE is before the Court upon pro se Petitioner Antoine Faust’s (“Petitioner”)

 Motion for Certificate of Appealability and Motion for Leave to Proceed in forma pauperis, ECF

 No. [12] (“Motion”). The Court has carefully reviewed the Motion, the record in this case and the

 applicable law, and is otherwise fully advised. For the reasons set forth below, the Motion is

 denied.

           On December 12, 2018, following a de novo review and consideration of Petitioner’s

 timely objections, the Court entered an order adopting the Magistrate Judge’s Report and

 Recommendations, ECF No. [5], finding that Petitioner’s petition was untimely and that no

 certificate of appealability should issue. ECF No. [7] (“Order Adopting R&R”). Subsequently, and

 more than a year later, Petitioner filed an additional objection, which the Court construed as a

 motion for reconsideration, arguing that the Court’s failure to consider that he had ninety days to

 file a petition for writ of certiorari to the U.S. Supreme Court in its determination that the Petition

 was untimely was a violation of due process, a miscarriage of justice, clear error, and the Order

 Adopting R&R failed to give him notice of his right to appeal. See ECF No. [10] (“Objection”).
Case 0:18-cv-62799-BB Document 13 Entered on FLSD Docket 05/18/2020 Page 2 of 4
                                                                     Case No. 18-cv-62799-BLOOM


 In the Motion, Petitioner argues that he is entitled to a certificate of appealability to address the

 plain errors committed by the Court in its Order Adopting R&R and Order Overruling Objection,

 which have resulted in a denial of Petitioner’s procedural due process rights. In essence, Petitioner

 is again requesting reconsideration of the Court’s rulings.

         However, Petitioner’s Motion is improper. As the Court previously noted, a motion for

 reconsideration “is not an opportunity for the moving party . . . to instruct the court on how the

 court ‘could have done it better’ the first time.” Hood v. Perdue, 300 F. App’x. 699, 700 (11th Cir.

 2008) (citation omitted). Other than Petitioner’s disagreement with the Court’s conclusions in the

 Order Adopting R&R and Order Overruling Objection, he fails to make a showing upon any of

 the grounds justifying reconsideration. See Z.K. Marine Inc, 808 F. Supp. at 1563 (“It is an

 improper use of the motion to reconsider to ask the Court to rethink what the Court already though

 through—rightly or wrongly.”) (citation and alterations omitted); see also Roggio v. United States,

 2013 WL 11320226, at *1 (S.D. Fla. July 30, 2013) (“[W]hen there is mere disagreement with a

 prior order, reconsideration is a waste of judicial time and resources and should not be granted.”)

 (internal citation and quotations omitted).

         In addition, the Court previously determined that no certificate of appealability should issue

 in this case. See ECF No. [7]. A certificate of appealability may issue “only if the applicant has

 made a substantial showing of the denial of constitutional right.” 28 U.S.C. § 2253(c)(2). This

 standard is satisfied when “reasonable jurists could debate whether (or, for that matter, agree that)

 the petition should have been resolved in a different manner.” Slack v. McDaniel, 529 U.S. 473,

 484 (2000). Petitioner’s disagreement with the Court’s reasoning and ultimate conclusions does

 not satisfy this standard.




                                                   2
Case 0:18-cv-62799-BB Document 13 Entered on FLSD Docket 05/18/2020 Page 3 of 4
                                                                      Case No. 18-cv-62799-BLOOM


           Finally, Petitioner requests that the Court issue an order granting him permission to proceed

 in forma pauperis, which the Court assumes he means for purposes of an appeal. Petitioner’s

 request is denied for two reasons: (1) he has not satisfied the requirements of Rule 24(a)(1)(C) of

 the Federal Rules of Appellate Procedure, and (2) an appeal would not be taken in good faith in

 any event.

           First, Rule 24(a)(1) of the Federal Rules of Appellate Procedure provides that a party filing

 a motion in the district court seeking to appeal in forma pauperis (IFP) must attach an affidavit to

 the motion that, among other things, “states the issues that the party intends to present on appeal.”

 In addition, the affidavit must “claim an entitlement to redress.” Fed. R. App. P. 24(a)(1)(B).

 Petitioner has filed no affidavit, does not include a claim with entitlement to redress, nor does he

 state the issues he intends to present on appeal, other than his disagreement with this Court’s

 orders.

           Second, “[a]n appeal may not be taken in forma pauperis if the trial court certifies in

 writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). “A party demonstrates good faith

 by seeking appellate review of any issue that is not frivolous when examined under an objective

 standard.” Ghee v. Retailers Nat’l Bank, 271 F. App’x 858, 859 (11th Cir. 2008). A claim is

 frivolous “where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.

 319, 325 (1989). Here, the Court has determined that no certificate of appealability should issue.

 Pursuant to Rule 11(a) of the Rules Governing § 2254 Cases in the United States District Courts,

 “[i]f the court denies a certificate, a party may not appeal the denial but may seek a certificate from

 the court of appeals under Federal Rule of Appellate Procedure 22.” Thus, Petitioner may not

 appeal without a certificate of appealability. See Rules Governing § 2254 Cases in United States

 District Courts, 11(a) advisory committee’s note (“an applicant may not appeal to the court of




                                                     3
Case 0:18-cv-62799-BB Document 13 Entered on FLSD Docket 05/18/2020 Page 4 of 4
                                                                   Case No. 18-cv-62799-BLOOM


 appeals from a final order in a proceeding under § 2254 unless a judge issues a certificate of

 appealability (COA), identifying the specific issues for which the applicant has made a substantial

 showing of a denial of constitutional right.”). As such, the Court finds that an appeal is not taken

 in good faith.

        For the foregoing reasons, the Motion, ECF No. [12], is DENIED and Petitioner’s request

 to proceed in forma pauperis on appeal is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 18, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Antoine Faust, pro se
 B08726
 Desoto Annex
 Inmate Mail/Parcels
 13617 SE Highway 70
 Arcadia, FL 34266




                                                  4
